Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered January 14, 1997, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
Defendant’s application to withdraw his guilty plea was properly denied without a hearing since the record shows his *43plea was knowing, intelligent and voluntary (People v Frederick, 45 NY2d 520), and defendant’s challenges to his plea were conclusory, despite ample opportunity to be heard. We also conclude that defendant received effective assistance of counsel (People v Ford, 86 NY2d 397, 404). Concur — Sullivan, J. P., Milonas, Nardelli and Tom, JJ.